Exhibit 10.4
Amendment #5 to Lease
1. Parties.
     This Amendment, dated as of August 15, 2008, is between 400 Minuteman LLC
(“Landlord”), and NaviSite, Inc. (“Tenant”).
2. Recitals.
     2.1 Landlord’s predecessor in interest, 400 Minuteman Limited Partnership,
and Tenant entered into a lease, dated as of May 14, 1999, for space in the
building at 400 Minuteman Road, Andover, Massachusetts (the “Building) (as now
or hereafter amended or extended, the “Lease”). Unless otherwise defined, terms
in this Amendment have the same meanings as those in the Lease.
     2.2 Tenant wishes to install additional fiber optic cable to Tenant’s data
center in the Building for Tenant’s telecommunications purposes through
Landlord’s existing infrastructure. To accomplish this, for good and valuable
consideration, the receipt and sufficiency of which are acknowledged, the
parties agree and the Lease is amended as follows as of this date,
notwithstanding anything to the contrary:
3. Amendments.
     3.1 Definitions.
          (a) “Equipment” means new fiber optic cable, new 1 1/4” innerduct
through which the cable will travel, and any associated electronic equipment
necessary to provide fiber optic telecommunications service to the Building
using this fiber optic cable.
          (b) “Pathway” means the pathway to the Building in which the Equipment
will be installed. As shown in Attachment #1 (the Lightower Lateral Sketch
not-to-scale, dated 2/7/2008), the Pathway originates at a riser pole located at
the River Road right-of-way identified as Pole 57 and proceeds to the Building
at a proposed D-Mark location via Pole 5062 on Old River Road and then through
existing underground infrastructure consisting of manholes and empty 4”
continuous ducts in the existing duct bank that traverses a route via various
easements across other property owned by the Minuteman Park property owners
listed below (the “Other Owners”) and then across the Project through Manholes
number 7, 9, 16 and 15. The Other Owners are:
               (i) 150 Minuteman LLC, the owner of 150 Minuteman Road, where a
portion of the Pathway is located, comprising Manholes number 33 and 35 and
approximately 619 lineal feet of underground conduit;
               (ii) 200 Minuteman LLC, the owner of 200 Minuteman Road, where a
portion of the Pathway is located, comprising Manholes number 37, 32, 31, 30 and
17 and approximately 1,254 lineal feet of underground conduit; and
               (iii) Minuteman Greenery LLC, the owner of the roadbed, parkway,
sidewalks and curbs of Minuteman Road where a portion of the Pathway is located,
comprising Manholes number 43 and 38 and approximately 653 lineal feet of
underground conduit.
     3.2 Installation; Maintenance.

 



--------------------------------------------------------------------------------



 



          (a) Tenant will install the Equipment only in the Pathway and will
permanently mark the Equipment in the manholes so as to be fully visible to
anyone who may use or maintain the underground infrastructure. The installation
of the Equipment will begin as soon as reasonably possible and proceed
diligently, in a good and workmanlike manner, and in accordance with applicable
Laws, the Lease and Landlord’s reasonable scheduling and coordination
requirements.
          (b) Subject to Landlord’s prior written approval of locations, Tenant
may use existing unused or partially used conduit or openings passing through
the Building’s core or horizontally above the ceilings and hallways where space
is available to install the fiber optic cable and conduit.
          (c) During the Term Tenant will be solely responsible at its cost for
installing, maintaining, repairing and if necessary replacing the Equipment, and
will promptly repair and if necessary replace the Equipment in the Pathway if
the Equipment is damaged. Tenant will not remove the Equipment unless it
promptly replaces it. All repairs and replacements will be of at least
equivalent quality and specifications. When the Term ends Tenant will leave the
Equipment in place and it will be deemed surrendered to Landlord without
additional consideration.
          (d) Tenant will take all necessary steps to minimize any potential
damage, but will be solely responsible for, and promptly repair to Landlord’s
reasonable satisfaction, any damage caused by or arising from or in connection
with the Equipment or its installation, operation, maintenance, repair,
replacement or removal.
     3.3 Liability. As a material inducement to Landlord and the Other Owners,
Tenant waives all claims against them and agrees that they and their respective
Affiliates will have absolutely no liability of any kind regardless of cause or
fault in connection with the Equipment or the services provided by the
Equipment, including, without limitation, liability arising from or in
connection with installation, operation, maintenance, repair, replacement,
removal, damage, breakage, defect, or interruption of service, and Tenant will
indemnify Landlord, the Other Owners and their respective Affiliates from all
Liabilities in connection therewith.
     3.4 Base Rent and Operating Costs: Other than the obligations outlined
herein in this Amendment #5, Tenant’s base rent and Operating Costs (as defined
in the Lease) and any other fees and or costs shall remain unchanged and in
accordance with the terms of the Lease.
     3.5 Miscellaneous. Tenant does not have the right or power to Transfer its
rights hereunder or in connection with the Equipment except to a valid assignee
of the Lease. Tenant has no rights in the Pathway except to install, repair,
maintain and replace the Equipment as set forth in this Amendment during the
Term. Without limiting the generality of this Amendment, Tenant’s contractors
and subcontractors will carry all insurance required by the Lease, name
Landlord, the Other Owners and their respective designees as additional insureds
and provide complying certificates of insurance before beginning work. Landlord,
the Other Owners and their respective Affiliates may inspect all work as it
proceeds, but are not responsible for any of the work. Tenant agrees that
Landlord has fully complied with its Lease obligations. This Amendment may be
executed in counterparts, all of which together will constitute one agreement.

-2-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, intending to be legally bound, the parties have executed
this Amendment #5 as of the date in Section 1 above.

                             
 
                            NAVISITE, INC.   400 MINUTEMAN LLC
 
                            By:   /s/ Jim Pluntze       By:   Minuteman Master
LLC, Sole Member                              
 
  Name:
Title:   Jim Pluntze
CFO       By:   150 Minuteman Limited Partnership,           Authorized
Signature         Managing Member                                         By:  
Niuna-150 Minuteman, Inc.,                         General Partner    
 
                           
 
              By:   /s/ MARTIN SPAGAT                               
 
                  Name:
Title:   MARTIN SPAGAT
VICE PRESIDENT    

Although their consent may not be required, the Other Owners nevertheless
consent to this Amendment, but they have no liability in connection with it

                             
 
                            150 MINUTEMAN LLC   200 MINUTEMAN LLC    
 
                            By:   Minuteman Master LLC, Sole Member   By:  
Minuteman Master LLC, Sole Member    
 
                            By:   150 Minuteman Limited Partnership,   By:   150
Minuteman Limited Partnership,         Managing Member           Managing Member
   
 
                            By:   Niuna-150 Minuteman, Inc.,   By:   Niuna-150
Minuteman, Inc.,         General Partner       General Partner    
 
                           
By:
  /s/ MARTIN SPAGAT      By:   /s/ MARTIN SPAGAT                           
 
  Name:
Title:   MARTIN SPAGAT
VICE PRESIDENT           Name:
Title:   MARTIN SPAGAT
VICE PRESIDENT    
 
                            MINUTEMAN GREENERY LLC                
 
                            By:   Minuteman Master LLC, Sole Member            
   
 
                            By:   150 Minuteman Limited Partnership,            
        Managing Member                
 
                            By:   Niuna-150 Minuteman, Inc.,
General Partner            
 
                           
By:
  /s/ MARTIN SPAGAT                                             
 
  Name:
Title:   MARTIN SPAGAT
VICE PRESIDENT                    

-3-